FINDINGS OF FACT, CONCLUSIONS OF LAW and ORDER
HANNUM, District Judge.
Presently before the court is plaintiff’s action for damages for personal injuries sustained in an automobile accident. After trial and due consideration in this matter, the court makes the following:
FINDINGS OF FACT
1. The plaintiff is Kathleen E. Titus 1 who is a citizen of the Commonwealth of Pennsylvania.
2. The defendants are Howard T. Smith and Richard J. Smith who are citizens of the State of New Jersey.
3. Plaintiff instituted this action on December 29, 1966; defendants were served by registered mail on January 27, 1967; and a default judgment was entered against both defendants for failure to plead or otherwise answer on March 13, 1968.
4. Defendant Howard T. Smith filed a motion to set aside the entry of default on January 7, 1970, which motion was denied on September 23, 1970. Titus v. Smith, 51 F.R.D. 224 (E.D.Pa.1970).
5. On October 31, 1966, plaintiff was a healthy girl of twenty-one years, a senior at Beaver College who had enjoyed such varied activities as swimming, hockey, horseback riding, painting, playing the piano, travelling, sewing, target practice and theatre. She was a good student majoring in Mathematics and looked forward to teaching in high school. After graduation she planned to marry the defendant in this case. Plaintiff had had no serious illnesses nor did she suffer from any disfigurement or handicaps.
6. On October 31, 1966, plaintiff was a passenger in an automobile operated by defendant Richard J. Smith and was severely injured when that automobile struck a tree.
7. As a direct and proximate result of the accident, plaintiff suffered the following injuries:
a. Loss of consciousness.
b. Multiple lacerations of the face.
c. Marked edema and ecchymosis about the face and in the peri-orbital area.
d. Bilateral fracture of zygoma (cheek bones).
e. LeFort III fracture of the maxilla with comminution and cranio-facial dysjunction.
f. Comminuted fracture of the nasal bone with obstruction of the airway of the nasal cavity.
g. Fracture of the left ramus of the mandible.
h. Bilateral rupture of the globes with intraoccular hemorrhage.
i. Mal-occlusion of the upper and lower teeth.
j. Fracture of the left upper incisor tooth.
k. Ecchymosis of the abdomen.
l. Rupture of the right eyeball with external hemorrhage leading to total blindness and removal of this eye.
*1194m. Subconjunctival rupture of the globe of the left eye with hemorrhaging into the eye, loss of the lens, vision limited to occasional light perception with the best visual acuity being finger counting at three inches with no hope of further visual improvement. Continued discomfort of the left eye.
n. Both eyes tear uncontrollably due to destruction of the tear duets.
o. The nose runs uncontrollably and the plaintiff’s sense of smell and taste has been altered.
p. Upper left central incisor crown fractured to gum line with nerve exposure; upper right lateral incisor edge of crown missing; malocclusion leading to extraction of posterior teeth; possible degeneration of nerves leading to future loss of teeth.
q. Multiple facial sears with the most prominent being on the nose and left forehead; quarter-inch scar on the right knee; three-inch sear on the left hip; prominent longitudinal scar over the trachea; disfigurement of the eyes which appear uneven, the prosthetic right eye is immobilized; the left eye is clouded. Disfigurement of the nose which appears too short and abruptly upturned causing the nostrils to appear prominent.
r. Persistent headaches and pains which proceed from the base of the skull, reach around the temples and move across the forehead. These headaches continue weekly and last for one to three days.
8. As a result of injuries sustained in the accident, plaintiff now suffers from nightmares of a violent nature which cause a loss of sleep.
9. As a result of injuries sustained in the accident, many of the pleasures in life which were formerly enjoyed by plaintiff have been lost to her, for example, playing the piano, painting, sewing, sightseeing, archery, swimming and driving.
10. As a result of the injuries sustained in the accident, plaintiff experienced great pain and suffering.
11. In pursuit of rehabilitation, plaintiff has been caused to incur extensive medical expenses, expenses for vocational training and expenses for specialized tools and equipment and other necessities because she is blind. Many of these expenses will continue for the remainder of her life.
CONCLUSIONS OF LAW
1. This court has jurisdiction by virtue of the fact that there is diversity of citizenship and the amount in controversy exceeds $10,000.00, exclusive of interest and costs. 28 U.S.C. § 1332.
2. Defendants Richard J. Smith and Howard T. Smith are liable to plaintiff for damages as a matter of law, a default judgment having been entered against them.
3. Based on the testimony and other evidence adduced at trial, plaintiff is entitled to damages in the amount of $350,-000.00.

. Since the institution of this suit, plaintiff has married and her name is now Kathleen Titus Faul.